Citation Nr: 1527774	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  13-27 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether a claim for reimbursement of the appellant's medical expenses for calendar year 2011 was timely filed.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from June 1942 to September 1945.  The Veteran died in March 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  On December 26, 2012, VA received the appellant's unreimbursed medical expense report (VA Form 21-8416) for calendar year 2011; however, this document did not constitute a valid claim for benefits, because the appellant's signature was absent from the report.

2.  On January 17, 2013 (i.e., after the December 31, 2012 deadline for submission), VA received a signed copy of the appellant's unreimbursed medical expense report (VA Form 21-8416) for calendar year 2011.


CONCLUSION OF LAW

The criteria for the timely filing of a claim for reimbursement of the appellant's medical expenses for calendar year 2011 are not met.  38 U.S.C.A. § 5110(h) (West 2014); 38 C.F.R. §§ 3.159(a)(3), 3660 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, the notice provisions of the VCAA do not apply in matters where the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  As will be discussed in greater detail below, the critical facts of this case are not in dispute; the law is dispositive.  Consequently, the VCAA does not apply to this appeal, and further discussion of compliance with the VCAA is not required.  The appellant was advised of governing provisions in the law, and has had opportunity to respond.

Legal Criteria, Factual Background, and Analysis

The Veteran died in March 1991, and the appellant (his surviving spouse) has been in receipt of death pension benefits since 2002.

Death pension is an income-based program.  For pension purposes, payments of any kind from any source will be counted as income during the 12-month annualization period in which received, unless specifically excluded under the provisions of 38 C.F.R. § 3.272.  Unless otherwise provided, expenses deductible under this section are deductible only during the 12-month annualization period in which they were paid.  Expenses deductible under this section include unreimbursed medical expenses.  38 C.F.R. § 3.272(g).

It is the responsibility of the recipient of VA benefits to notify VA of all circumstances which will affect entitlement to receive the rate of the benefit being paid, and such notice must be provided when the recipient acquires knowledge of any circumstances which would affect his or her entitlement to receive, or which would affect the rate of, the benefit being paid.  38 C.F.R. § 3.660(a)(1).  Where pension payments were made at a lower rate because of anticipated income, pension compensation may be increased in accordance with the facts found, but not earlier than the beginning of the appropriate 12-month annualization period if satisfactory evidence is received within the same or the next calendar year.  38 C.F.R. § 3.660(b)(1).

In light of the above law and regulations, the deadline for submission of a claim for reimbursement of any medical expenses for calendar year 2011 would be December 31, 2012 (as that is the last day of the 12-month period following the calendar year in question).

On December 26, 2012, VA received the appellant's unreimbursed medical expense report (VA Form 21-8416) for calendar year 2011; however, this document did not constitute a valid claim for benefits, because the appellant's signature was absent from the report.  [Under 38 C.F.R. § 3.159(a)(3), a "substantially complete application" for benefits includes the requirement of the claimant's signature.]  On January 17, 2013 (i.e., after the December 31, 2012 deadline for submission), VA received a signed copy of the appellant's unreimbursed medical expense report (VA Form 21-8416) for calendar year 2011.

In the May 2013 decision at issue, the RO informed the appellant that the deadline date for submitting a claim for reimbursement of her 2011 medical expenses was December 31, 2012, and because a valid (i.e., signed) claim for such reimbursement was not received until January 2013, no change was warranted in her VA death pension benefits.

In her May 2013 notice of disagreement and in subsequent statements in July 2013 and August 2013, the appellant alleged that she filed her claim for reimbursement of her 2011 medical expenses according to the following timeline.  The Board notes that the only documentation in the record of the non-bracketed events listed below consists of the appellant's own statements.  The bracketed events listed below are well-documented by the evidence of record, and the Board has added them into the timeline for completion's sake.

February 14, 2012:  The appellant initially sent her unreimbursed medical expense report (VA Form 21-8416) for calendar year 2011 to her representative's office in Lynchburg, Virginia.

December 10, 2012:  The appellant contacted her representative for a status update on her claim.

December 18, 2012:  The appellant's representative responded that she had never received the claim.

December 19, 2012:  The appellant re-sent her unreimbursed medical expense report (VA Form 21-8416) for calendar year 2011 to her representative's office in Lynchburg, Virginia.

[December 26, 2012:  VA received the appellant's unreimbursed medical expense report (VA Form 21-8416) for calendar year 2011; her signature was absent from the report.]

[December 31, 2012:  This was the deadline date for submitting a claim for reimbursement of any 2011 medical expenses.]

January 10, 2013:  The appellant's representative confirmed receipt of the appellant's claim and notified the appellant that the claim had been sent to VA.

January 11, 2013:  The appellant re-sent page 2 of her claim (with her signature added) to her representative, who confirmed that it was received on that date.

[January 17, 2013:  VA received a signed copy of the appellant's unreimbursed medical expense report (VA Form 21-8416) for calendar year 2011.]

Assuming that the appellant's allegations regarding this timeline are credible (the Board has no reason to find otherwise), it remains clear that a valid (i.e. including the appellant's signature) claim for reimbursement of her 2011 medical expenses was not initially received by VA until January 2013, which was after the December 31, 2012 deadline for filing such claim.  While the appellant referred to her representative as a VA employee, and therefore argued that VA had initially received her claim back in February 2012, the Board notes that the appellant's representative is an employee of the Virginia Department of Veterans Services (a state agency), not of VA.  Regardless, the Board notes that this point is moot, because both the evidence of record and the appellant herself support the fact that no one received a valid (signed) copy of the appellant's claim until January 2013.

The Board sympathizes with the appellant's plea for equitable relief in this case.  However, the law is dispositive in this matter.  Given the circumstance, it may be harsh, but it is the law.  As the appellant did not file a valid claim for reimbursement of her 2011 medical expenses within the requisite time period, there is no legal authority for a grant of the benefit sought; hence, the appeal to establish that a claim for reimbursement of the appellant's medical expenses for calendar year 2011 was timely filed must be denied.  See 38 U.S.C.A. § 5110(h); 38 C.F.R. §  3.660.  The Board is bound by the governing law and regulation, and does not have authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104.

ORDER

The appeal seeking to establish that a claim for reimbursement of the appellant's medical expenses for calendar year 2011 was timely filed is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


